                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
MARK HARPER,                              )
                                          )
            Plaintiff,                    )
                                          )
            v.                            )                   Civil Action No.
                                          )                   18-10709-FDS
DETECTIVE ROBERT BIELECKI,                )
                                          )
            Defendant.                    )
__________________________________________)


                            ORDER DIRECTING PLAINTIFF TO
                             FILE AN AMENDED COMPLAINT

SAYLOR, J.

       This is an action for civil rights violations. Pro se plaintiff Mark Harper alleges that

defendant Robert Bielecki, a detective with the department, denied him his right to travel and

other civil rights. Specifically, he alleges Bielecki racially profiled him and illegally searched

and seized his car, causing $250,000 in property damage and emotional injury.

       On April 12, 2018, Harper filed a self-prepared complaint and a motion for leave to

proceed in forma pauperis. On June 29, 2018, the Court granted the motion for leave to proceed

in forma pauperis, dismissed the Boxborough Police Department as a defendant from the case

pursuant to 28 U.S.C. § 1915(e)(2), and allowed for a summons to issue as to defendant Bielecki.

On October 1, 2018, Bielecki filed a motion to dismiss under Rule 12(b)(6) for failure to state a

claim upon which relief can be granted.

       On October 17, 2018, Harper was ordered to show cause in writing on or before

November 7, 2018, why this matter should not be dismissed. Harper replied to that order on
October 26, 2018.

       Although plaintiff’s response to the show-cause order provides a more detailed factual

account of the incident, even a lenient reading of that six-page account fails to disclose any clear

claims against defendant. Plaintiff may be attempting, among other things, to assert civil rights

claims under 42 U.S.C. § 1983 for unlawful seizure under the Fourth Amendment and for

discriminatory conduct in violation of the Equal Protection or Due Process Clauses of the

Fourteenth Amendment. However the complaint fails to identify any specific causes of action

upon which relief can be granted.

       Rule 8 requires that a complaint include “a short and plain statement of the grounds for

the court’s jurisdiction”; “a short and plain statement of the claim showing that the pleader is

entitled to relief”; and “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2). At a minimum,

the complaint must “give the defendant fair notice of what the plaintiff's claim is and the grounds

upon which it rests.” Calvi v. Knox County, 470 F.3d 422, 430 (1st Cir. 2006) (quotations

omitted). As pleaded, the complaint fails to comport with the requirements of Rule 8.

       Accordingly, Harper is hereby directed to file an amended complaint on or before

November 29, 2018, that complies with Rule 8. Failure to do so will likely result in dismissal of

the action.

So Ordered.



                                                      /s/ F. Dennis Saylor IV
                                                      F. Dennis Saylor IV
Dated: November 2, 2018                               United States District Judge




                                                 2
